DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Foubert et al. in U.S. Patent Publication 2018/0114158.
	Regarding claim 1, Foubert et al. teaches:
	accessing data generated during field operations (see “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators, etc…assist with planning, operations, etc. to develop the reservoir…seismic sensing, analysis of seismic data…measurement, collection, communication, storage, analysis, etc….”, [0029]-[0030]; see “…the drilling workflow framework…a database management component…includes one or more search engines modules…”, [0090]-[0091]; [0071]-[0074], [0094]); 
	analyzing at least a portion of the data as to legal tag property values (see “…equipment may provide for…storage, analysis, etc….analysis of seismic data…”, [0029]-[0030]; see “…a seismic data analysis framework…”, [0083]; see “…location circuitry that can acquire local location information…approximate location of the computer device…the computing device 501 may be at a wellsite…a device ID…persisting metadata…associated with a wellsite identifier…location information…associated with a device ID and a well ID…”, [0098]-[0101] e.g. metadata and identifiers are interpreted to be legal tag property values); 
	storing the legal tag property values in association with the data (see “…database management component 442 can include one or more search engine modules that provide for searching one or more information that may be stored in one or more data repositories…”, [0091]; [0094], [0097]; [0110]); and 
	operating a computational framework in accordance with the legal tag property values (see “…a framework may provide for interaction with a search engine and, for example, associated features such as features of the STUDIO FIND™ search functionality…the seismic-to-simulation framework 302, the drilling framework 304… the technical data framework …”, [0092]-[0096]).
	Regarding claim 2, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the data comprise legal tag property values (see “…a seismic data analysis framework…”, [0083]; see “…location circuitry that can acquire local location information…approximate location of the computer device…the computing device 501 may be at a wellsite…a device ID…persisting metadata…associated with a wellsite identifier…location information…associated with a device ID and a well ID…”, [0098]-[0101] e.g. metadata and identifiers are interpreted to be legal tag property values) and wherein the analyzing comprises analyzing at least a portion of the data to assess one or more of the legal tag property values (see “may include a token that is utilized as a security measure to assure that information (e.g., data) is associated with appropriate permission… includes a well ID and location information such that bootstrap services (e.g., of the bootstrap services block 520) can proceed to obtain shared access signature (SAS) key(s) ”, [0100]-[0103]).
	Regarding claim 3, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches comprising assessing the one or more of the legal tag property values to identify a conflict (see “one or more conflicts may exist…one or more conflicts may be automatically tagged by the processing engine…”, [0196]) and rendering an indicator to a display for the conflict (see “…completion of a report… a graphical user interface (GUI)…”, [0197]-[0198]; Figs. 13-14).
	Regarding claim 4, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches comprising assessing the one or more of the legal tag property values to identify a conflict (see “one or more conflicts may exist…one or more conflicts may be automatically tagged by the processing engine…”, [0196]) and revising at least one of the legal tag property values to resolve the conflict (see “…a user can review the premise and, for example, accept, reject or modify it. Such an approach may be part of a disambiguation process…”, [0206] consistent with specification [0168]).
	Regarding claim 5, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches comprising assessing by comparing one of the one or more legal tag property values to an automatically generated legal tag property value that is based on the analyzing of the at least a portion of the data (see “one or more conflicts may exist…one or more conflicts may be automatically tagged by the processing engine…”, [0196]).
	Regarding claim 6, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the data comprise ingested data as ingested by a data ingestion process that utilizes a specified legal tag schema (see “a data-driven application (e.g., where data is input for purposes of modeling, simulating, etc.)”, [0076]; see “stored project information may include inputs…a workflow may operate on one or more inputs and create one or more results…”, [0081]-[0082]; [0085]).
	Regarding claim 7, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the data comprise well data (see “representing boreholes based on well data”, [0074]; [0085], [0121]).
	Regarding claim 8, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the analyzing comprises utilizing a plurality of different computational components (see e.g. “…drilling workflow framework…seismic-to-simulation framework...a technical data framework…object-based framework…one or more frameworks…”, [0070]-[0078]), wherein one of the computational components searches for personally identifiable data (see “an identifier associated with the role”, Abstract, [0003]; see “…context information to identify relevant information… such context information may include… role of the user…”, [0167]; [0169]) and wherein another one of the computational components searches for geographically identifiable data (see “geolocation”, [0029]; [0098]; see “…a wellsite identifiier (e.g., a well ID) and where, for example, location information (e.g., GPS based information, etc.) may be associated with a device ID and a well ID…”, [0101]; [0227]).
	Regarding claim 9, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the analyzing comprises accessing a data catalog associated with the computational framework (see “a database management component”, [0090]-[0091]; [0094]-[0095]).
	Regarding claim 12, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches wherein the operating accesses the stored legal tag property values and performs at least one action in accordance with one of the legal tag property values (see “…proceed to obtain shared access signature (SAS) key(s) to a cloud service endpoint for authorization…”, [0101]).
	Regarding claim 15, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches rendering at least one result of the analyzing to a graphical user interface on a display (see “GUI…can render information…”, [0198], [0200]-[0203]).
	Regarding claim 16, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches comprising receiving a signal via the graphical user interface that confirms at least one of the at least one result (see “a color change may occur to a graphic of the display device”, [0202]) and that causes the storing of a corresponding one of the legal tag property values (see “provides a report in a language tailored to the individual in possession of the display device”, [0203] printing a report is interpreted to be a storing of the values).
	Regarding claim 19, Foubert et al. teaches:
	a processor (see “one or more processors”, [0003]); 
	memory accessible to the processor (see “memory operatively coupled to the one or more processors”, [0003])”; 
	processor-executable instructions stored in the memory and executable by the processor to instruct the system to (see “processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system to”, [0003]):
		access data generated during field operations (see “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators, etc…assist with planning, operations, etc. to develop the reservoir…seismic sensing, analysis of seismic data…measurement, collection, communication, storage, analysis, etc….”, [0029]-[0030]; see “…the drilling workflow framework…a database management component…includes one or more search engines modules…”, [0090]-[0091]; [0071]-[0074], [0094]); 
		analyze at least a portion of the data as to legal tag property values (see “…equipment may provide for…storage, analysis, etc….analysis of seismic data…”, [0029]-[0030]; see “…a seismic data analysis framework…”, [0083]; see “…location circuitry that can acquire local location information…approximate location of the computer device…the computing device 501 may be at a wellsite…a device ID…persisting metadata…associated with a wellsite identifier…location information…associated with a device ID and a well ID…”, [0098]-[0101] e.g. metadata and identifiers are interpreted to be legal tag property values); 
		store the legal tag property values in association with the data (see “…database management component 442 can include one or more search engine modules that provide for searching one or more information that may be stored in one or more data repositories…”, [0091]; [0094], [0097]; [0110]); and 
		operate a computational framework in accordance with the legal tag property values (see “…a framework may provide for interaction with a search engine and, for example, associated features such as features of the STUDIO FIND™ search functionality… the seismic-to-simulation framework 302, the drilling framework 304… the technical data framework …”, [0092]-[0096]).
	Regarding claim 20, Foubert et al. teaches:
	memory operatively coupled to the one or more processors and processor-	executable instructions stored in the memory and executable by at least one of 	the processors to instruct the system [0003]

	access data generated during field operations (see “the geologic environment 120 may be outfitted with any of a variety of sensors, detectors, actuators, etc…assist with planning, operations, etc. to develop the reservoir…seismic sensing, analysis of seismic data…measurement, collection, communication, storage, analysis, etc….”, [0029]-[0030]; see “…the drilling workflow framework…a database management component…includes one or more search engines modules…”, [0090]-[0091]; [0071]-[0074], [0094]); 
	analyze at least a portion of the data as to legal tag property values (see “…equipment may provide for…storage, analysis, etc….analysis of seismic data…”, [0029]-[0030]; see “…a seismic data analysis framework…”, [0083]; see “…location circuitry that can acquire local location information…approximate location of the computer device…the computing device 501 may be at a wellsite…a device ID…persisting metadata…associated with a wellsite identifier…location information…associated with a device ID and a well ID…”, [0098]-[0101] e.g. metadata and identifiers are interpreted to be legal tag property values); 
	store the legal tag property values in association with the data (see “…database management component 442 can include one or more search engine modules that provide for searching one or more information that may be stored in one or more data repositories…”, [0091]; [0094], [0097]; [0110]); and 
	operate a computational framework in accordance with the legal tag property values (see “…a framework may provide for interaction with a search engine and, for example, associated features such as features of the STUDIO FIND™ search functionality… the seismic-to-simulation framework 302, the drilling framework 304… the technical data framework …”, [0092]-[0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. in U.S. Patent Publication 2018/0114158 as applied to claims 1 and 12 above, further in view of Whelan in U.S. Patent Publication 2018/0032747.
	Regarding claim 10, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches “data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks” ([0081]) and “search functionality may provide for access to public content, private content or both, which may exist in one or more databases” ([0091]). Foubert et al. differs from the claimed invention in that it is silent regarding prohibits at least one action in accordance with one of the legal tag property values.
	Whelan teaches “system and method is provided that facilitates database-level access control using rule-based derived accessor groups. The system may comprise a database including a plurality of object data records for which user access rules are stored in the database via a plurality of derived accessor groups associated with each object data record” (Abstract; [0002]-[0003]), “Verifying that requesting users have access rights is an important aspect of information management systems, including product systems, and can consume significant time and system resources” ([0017]) and “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions” ([0023] prohibits at least one action in accordance with one of the legal tag property values).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to prohibits at least one action in accordance with one of the legal tag property values. The method preventing access to information pertaining a specific well site, would allow for the system to determine that the user had access rights to the queried information and/or intended well plan, etc. while mitigating risks of unauthorized access. The choice of providing a function to prohibit at least one action in accordance with one of the legal tag property values would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data access of Foubert et al. with the operation to prevent unauthorized user access of Whelan with a reasonable expectation of success given the importance of correct user access rights’ in systems that manage information.
	Regarding claim 11, Foubert et al. and Whelan teaches the limitations as indicated above. Further, Whelan teaches wherein the at least one action comprises transmission of a portion of the data or a result based on at least a portion of the data to a destination in a prohibited country (see “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions”, [0023] transmission of a portion of the data or a result based on at least a portion of the data to a destination in a prohibited country).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to transmission of a portion of the data or a result based on at least a portion of the data to a destination in a prohibited country. The method preventing access to information pertaining a specific well site, would allow for the system to determine that the user had access rights to the queried information and/or intended well plan, etc. while mitigating risks of unauthorized access. The choice of transmission of a portion of the data or a result based on at least a portion of the data to a destination in a prohibited country would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data access of Foubert et al. with the operation to prevent unauthorized user access of Whelan with a reasonable expectation of success given the importance of correct user access rights’ in systems that manage information.
	Regarding claim 13, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches “data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks” ([0081]) and “search functionality may provide for access to public content, private content or both, which may exist in one or more databases” ([0091]). Foubert et al. differs from the claimed invention in that it is silent regarding deleting at least a portion of the data in accordance with one of the legal tag property values.
	Whelan teaches “system and method is provided that facilitates database-level access control using rule-based derived accessor groups. The system may comprise a database including a plurality of object data records for which user access rules are stored in the database via a plurality of derived accessor groups associated with each object data record” (Abstract; [0002]-[0003]), “Verifying that requesting users have access rights is an important aspect of information management systems, including product systems, and can consume significant time and system resources” ([0017]), “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions” ([0023] prohibits at least one action in accordance with one of the legal tag property values) and “at least one processor may then access (e.g., retrieve, update, delete) from the database 108 with a single SQL query, a set of object data records 136 corresponding to the search query” ([0045] deleting at least a portion of the data in accordance with one of the legal tag property values; [0047]).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to delete at least a portion of the data in accordance with one of the legal tag property values. The method deleting information pertaining a specific well site, would allow for the system to update the well plan, etc. as needed while removing information that is no longer pertinent. The choice of deleting at least a portion of the data in accordance with one of the legal tag property values would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data access of Foubert et al. with the deleting object data records from the database of Whelan with a reasonable expectation of success given the importance of correcting or updating pertinent information in systems that manage information.
	Regarding claim 14, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches “data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks” ([0081]) and “search functionality may provide for access to public content, private content or both, which may exist in one or more databases” ([0091]). Foubert et al. differs from the claimed invention in that it is silent regarding deleting at least a portion of the data in accordance with one of the legal tag property values.
	Whelan teaches “system and method is provided that facilitates database-level access control using rule-based derived accessor groups. The system may comprise a database including a plurality of object data records for which user access rules are stored in the database via a plurality of derived accessor groups associated with each object data record” (Abstract; [0002]-[0003]), “Verifying that requesting users have access rights is an important aspect of information management systems, including product systems, and can consume significant time and system resources” ([0017]), “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions” ([0023] prohibits at least one action in accordance with one of the legal tag property values) and “at least one processor may then access (e.g., retrieve, update, delete) from the database 108 with a single SQL query, a set of object data records 136 corresponding to the search query” ([0045] deleting personally identifiable data in the at least a portion of the data; [0047]).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to delete personally identifiable data in the at least a portion of the data. The method deleting information pertaining a user would allow for the system to update the user access to well plans, etc. as needed while removing a user’s access or identification information as needed. The choice of deleting personally identifiable data in the at least a portion of the data would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data of Foubert et al. with the deleting object data records from the database of Whelan with a reasonable expectation of success given the importance of removing personally identifiable data that is no longer pertinent in systems that manage information.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. in U.S. Patent Publication 2018/0114158 as applied to claim 15 above.
	Regarding claim 17, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches “a report GUI  1520 that provides a report in a language tailored to the individual in possession of the display device 1501, which may correspond to a particular role (e.g., as set forth in a well plan, etc.)” ([0203]). The GUI generates user corresponding information. Further, Foubert et al. teaches “an administrator creates a shared access policy” ([0101]). Foubert et al. differs from the claimed invention in that it is silent regarding a corresponding one of the legal tag property values. The report generated corresponds to the user in that the report language is tailored to the user and corresponds to the role of the user.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide a corresponding one of the legal tag property values. There are a finite number of possible data to provide to the individual via the GUI e.g. data is limited to what is found in the database(s). Information pertaining a specific well site, such as a corresponding one of the legal tag property values, would allow for the user to verify that they are indeed accessing the intended well plan, etc. The choice of providing a corresponding one of the legal tag property values over another or different data would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 15 by generating a corresponding one of the legal tag property values to present on the GUI with a reasonable expectation of success given the finite number of data available to present to the user.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. in U.S. Patent Publication 2018/0114158 as applied to claim 17 above, further in view of Whelan in U.S. Patent Publication 2018/0032747.
	Regarding claim 18, Foubert et al. teaches the limitations as indicated above. Further, Foubert et al. teaches “data may be stored in one or more data sources (or data stores, generally physical data storage devices), which may be at the same or different physical sites and accessible via one or more networks” ([0081]) and “search functionality may provide for access to public content, private content or both, which may exist in one or more databases” ([0091]). Foubert et al. differs from the claimed invention in that it is silent regarding prohibits at least one action in accordance with one of the legal tag property values.
	Whelan teaches “system and method is provided that facilitates database-level access control using rule-based derived accessor groups. The system may comprise a database including a plurality of object data records for which user access rules are stored in the database via a plurality of derived accessor groups associated with each object data record” (Abstract; [0002]-[0003]), “Verifying that requesting users have access rights is an important aspect of information management systems, including product systems, and can consume significant time and system resources” ([0017]),  “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions” ([0023] prohibits at least one action in accordance with one of the legal tag property values) and wherein the signal corresponds to selection of a country that permits or prohibits transmission of data by the computations framework to that country (see “the application software component may be configured to cause the at least one processor to retrieve data from the database…the particular user using the software may not have authorization to review all of the parts in the database…the described system is operative to prevent the user from accessing…in cases where the user is also a member of the group for the one or more countries having the negative permissions”, [0023] wherein the signal corresponds to selection of a country that permits or prohibits transmission of data by the computations framework to that country).
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to prohibits at least one action in accordance with one of the legal tag property values. The method preventing access to information pertaining a specific well site, would allow for the system to determine that the user had access rights to the queried information and/or intended well plan, etc. while mitigating risks of unauthorized access. The choice of providing a function to prohibit at least one action in accordance with one of the legal tag property values would have been considered obvious and depend upon the design parameters of the system as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data access of Foubert et al. with the operation to prevent unauthorized user access of Whelan with a reasonable expectation of success given the importance of correct user access rights’ in systems that manage information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dixon et al. in U.S. Patent Publication 2021/0026030 teaches “As an example, output from the method 900 may be utilized in the GUI 700 to render geographic information as to the accessed data, which may include indicia of restrictions. For example, a map may be rendered to indicate where are from and where data cannot be utilized (e.g., accessed, stored, etc.). As an example, consider data that cannot be accessed from a country that is on a prohibited country list…may interact with a user's workspace framework to understand aspects of the project, such as the project is for a wellsite in country Y, to thereby prohibit or otherwise restrict the data because they are prohibited from use in country Y…” ([0195]-[0196] emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865